Citation Nr: 0707986	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-17 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as residuals of 
frostbite of both feet.  

2.  Entitlement to service connection for diverticulitis, 
including due to exposure to herbicides.  

3.  Entitlement to service connection for a respiratory 
condition, including due to exposure to asbestos and 
herbicides.

4.  Entitlement to monetary benefits under 38 U.S.C.A. § 
1805.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2002 and February 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2004, the Board remanded 
these claims for further development of the evidence and 
readjudication.

Prior to returning the case to the Board for further 
appellate review, in an August 2005 rating decision, the RO 
granted the veteran's claim for service connection for 
hearing loss.  He has not filed a notice of disagreement 
(NOD) in response to contest either the rating and/or 
effective date assigned.  So that decision was a full grant 
of the benefits requested.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  Accordingly, that 
claim is no longer before the Board.  It is noted, however, 
that the veteran's representative stated in his February 2007 
Written Brief Presentation that a claim for an increased 
rating has been filed.  Presumably that claim is currently 
before the RO.  If not, it is referred there for initial 
consideration.

With regard to the veteran's claim of entitlement to monetary 
benefits under 
38 U.S.C.A. § 1805 (claimed as birth defects of two children 
and the death of another child), the RO denied this claim in 
a September 2002 letter.  Later that month, he filed a notice 
of disagreement (NOD), but a statement of the case (SOC) has 
not been issued in response.  Therefore, the Board must 
remand this claim to the RO so an SOC can be issued and the 
veteran given an opportunity to perfect the appeal to the 
Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  So 
this claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.  The Board, however, will adjudicate 
his remaining claims for service connection. 



FINDINGS OF FACT

1.  There is no persuasive evidence suggesting the veteran's 
peripheral neuropathy of the lower extremities 
either originated in service or is otherwise causally related 
to his military service, including due to frostbite or 
exposure to herbicides such as the dioxin in Agent Orange.

2.  There is no persuasive evidence suggesting the veteran's 
diverticulitis either originated in service or is otherwise 
causally related to his military service, including due to 
exposure to herbicides.

3.  There is no persuasive evidence suggesting the veteran's 
chronic obstructive pulmonary disease (COPD) and lung nodules 
either originated in service or are otherwise causally 
related to his military service, including due to exposure to 
asbestos and herbicides; rather, his COPD is shown to be a 
tobacco-related disability, i.e., a consequence of his 
chronic smoking, and his lung nodules are a result of old 
granulomatous disease caused by infection.


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy of the lower 
extremities was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  The veteran's diverticulitis was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309.

3.  The veteran's respiratory condition was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in August 2002, 
September 2003, and August 2004.  These letters provided him 
with notice of the evidence necessary to support his claims 
that was not on record at the time the letters were issued, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The August 
2004 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to these claims.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
downstream disability ratings or effective dates to be 
assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  see also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in August 2002 and September 2003, so 
prior to the RO's initial decisions in September 2002 and 
February 2004, respectively.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II and 
Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records were 
obtained from Dr. Tollison, Dr. Cox, Baptist Medical Center, 
and Spartanburg Regional Medical Center.  In addition, VA 
examinations were scheduled in November and December 2004, 
and June 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, he declined his 
opportunity to provide oral testimony in support of his 
claims.  38 C.F.R. § 20.700(a).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim[s].


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Service Connection for Peripheral Neuropathy of the Lower 
Extremities,
Claims as Residuals of Frostbite of Both Feet

During his military service, the veteran contends he was 
required to stand guard duty in combat boots during very cold 
conditions in January 1965 (see his May 2002 claim (VA Form 
21-4138)).  He says he was treated for frostbite, swelling 
and blood clots in his legs and had to be hospitalized for a 
week (see also his November 2002 substantive appeal (VA Form 
9)).  

The veteran's SMRs indicate he was hospitalized in December 
1965 for three days for cellulitis of the right leg.  He was 
treated with bed rest, hot soaks, and ananase (an anti-
inflammatory).  Uristix test was negative (used to detect 
glucose and protein).  It was noted that his right calf was 
sore, red, and hot.  Homan's sign was negative (indicating no 
deep venous thrombosis).   He responded well to treatment and 
was released to full duty within three days.  In August 1966, 
he was treated for left leg pain with moderate edema.  
Cellulitis was suspected and he was treated with heat and 
sulfa medications.  There are no records specific for 
treatment of frostbite.  The report of the September 1969 
physical examination given prior to being discharged from 
service indicates his feet and lower extremities were normal.

Since the veteran was discharged from the military in October 
1969, the record does not indicate any treatment for his 
lower extremities until May 2002.  A May 2002 VAOPT record 
indicates his toenails were long and thickened.  He had loss 
of sensation on at least one part of each foot.  The report 
of the December 2004 VA examination for cold injuries 
indicates he was diagnosed with peripheral sensory motor 
polyneuropathy of the lower extremities distal to the knees.  
The etiology was unknown.  The examiner fully reviewed the 
veteran's SMRs, including the records pertaining to the 
cellulitis in December 1965 and August 1966.  The examiner 
noted that a history of treatment for frostbite and deep vein 
thrombosis injury to the lower extremities could not be 
substantiated from the records.  The doctor noted that the 
veteran quickly recovered and was returned to active duty 
within three days.  While the doctor said he could not 
determine the etiology of the veteran's peripheral 
neuropathy, he said it seemed unlikely that he would have 
such a severe and longstanding sequelae (i.e. residuals) 
associated with his reported cold injury from 40 years ago.  
Also, there was no evidence on examination of thrombotic 
syndrome and he had essentially normal vascular findings.  

In discussing the possible etiology of the veteran's 
peripheral neuropathy, the December 2004 VA examiner stated 
there were many possible etiologies, including 
Agent Orange exposure.  Acute or subacute peripheral 
neuropathy is a disease associated with exposure to 
herbicides.  See 38 C.F.R. 3.309(e).  Acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of that date of 
onset.  Id., note 2.    In this case, however, the veteran 
has been diagnosed with chronic peripheral neuropathy and the 
first record of treatment is dated in May 2002 - over 32 
years after any potential exposure.  So it can not be 
presumed that his peripheral neuropathy was caused by 
exposure to herbicides.  
See 38 C.F.R. §§ 3.307(a)(7), 3.307(e).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  The veteran has stated that he believes he 
was exposed to Agent Orange because it was sprayed in Vietnam 
and the winds carried it out to his ship and he could smell 
it in the air ducts and it would cause his eyes to water.  
There is no objective evidence, however, that indicates he 
was directly exposed.  

The December 2004 examiner's opinion is only that exposure to 
Agent Orange is one of the possible etiologies of peripheral 
neuropathy.  He did not state that such exposure was the 
likely etiology in this case.  The mere possibility of a 
nexus to the alleged Agent Orange exposure is not a 
sufficient basis to grant service connection.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that 
a doctor's opinion was too speculative when phrased in such 
equivocal language).  See, too, Perman v. Brown, 5 Vet. App. 
227, 241 (1993).  And while an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

That said, use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
But in this case, since there is no evidence of direct 
exposure, there is no basis for such an opinion.  




Service Connection for Diverticulitis, 
Including Due to Exposure to Herbicides

The veteran's SMRs are unremarkable for any evidence of 
diverticulitis during his military service.  In October 1999, 
he was admitted to Palmetto Baptist Medical Center with a 
diagnosis of sigmoid diverticulitis with abscess formation.  
It was noted he had a recurrent history of diverticulitis.  
He underwent a sigmoid colon resection and was discharged 
symptom-free.  Private medical records indicate he continued 
to take acid reducing medication to treat symptoms associated 
with gastroesophageal reflux disease (GERD).  

The report of the June 2005 VA examination indicates the 
veteran denied any significant complications related to the 
colon resection.  He said he sometimes felt fatigue and 
continued to have GERD-like symptoms.  The VA examiner stated 
he did not believe the veteran's diverticulitis was related 
to his military service.  

Diverticulitis is not one of the diseases associated with 
exposure to herbicides.  
38 C.F.R. § 3.309(e).  Therefore, the presumptive provisions 
of § 3.307(a)(1) and 
§ 3.309(e) do not apply to this case.  As mentioned, however, 
the veteran may still establish service connection on a 
direct basis.  See Combee, 34 F.3d at 1042 ("Proof of direct 
service connection thus entails proof that exposure during 
service caused the malady that appears many years later.")

As already alluded to, competent medical evidence is required 
to establish a direct nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his 
diverticulitis to his service in the military that ended many 
years ago.  Id.  And unfortunately, there is no competent 
medical evidence on record establishing this necessary link.  
Rather, the medical evidence on record indicates his 
diverticulitis is not related to his military service, 
including any exposure to Agent Orange.  
Service Connection for a Respiratory Condition,
 Including Due to Exposure to Asbestos and Agent Orange

The veteran's SMRs are unremarkable for a respiratory 
condition during his military service.  His VAOPT records 
indicate he was seen in August 2002 for a severe cough, chest 
pain while coughing, and occasional shortness of breath.  A 
September 2002 CT scan of the chest revealed a calcified 
nodule in the left upper lobe consistent with a granuloma.  
There were also two nodules in the right upper lobe which 
were not calcified and were noted to be of more concern.  A 
November 2002 VAOPT record indicates he was also diagnosed 
with "some COPD."  It was noted that he had smoked a pack 
of tobacco cigarettes a day for 35 years and that he also may 
have been exposed to asbestos during the Navy.  A follow-up 
CT scan was performed in March 2003.  It was noted that one 
of the nodules on the right side appeared to have decreased 
in size and the other one was stable.  A September 2003 VAOPT 
record indicates the nodules were most likely old granuloma.  

The report of the November 2004 VA examination indicates a 
pulmonary function test (PFT) revealed an obstructive 
ventilatory defect.  The examiner stated that the veteran 
most likely had a diagnosis of COPD, which was secondary to 
his history of smoking cigarettes.  The lung nodules were 
thought to be old granulomatous disease, the result of small 
infections most likely due to organisms such as 
histoplasmosis or coccidioidomycosis.  The lung nodules were 
not believed to be the result of asbestos exposure.

According to the veteran's military personnel records, his 
military occupational specialty (MOS) was marine mechanic.  
For the majority of his naval service, he served on the 
U.S.S. America.  Given his MOS, it is likely he was exposed 
to asbestos during this time period.  Regardless though, the 
evidence does not indicate he has an asbestos-related 
disease.  There is no radiographic evidence of parenchymal 
lung disease or asbestosis.  See VA Manual, 9(e).  Rather, 
the obstructive ventilatory defect and COPD have been linked 
to his history of smoking.  In fact, the November 2004 
examiner stated that asbestosis would most likely show 
restrictive lung volumes, which the veteran did not have.  
And as mentioned, the nodules have been related to old 
granulomatous disease. 
Alternatively, the veteran contends his respiratory condition 
is due to exposure to herbicides.  COPD and granulomatous 
disease, however, are not diseases associated with herbicide 
exposure.  See 38 C.F.R. 3.309(e).  It is noted that 
respiratory cancer and malignant granular cell tumors are 
associated with herbicide exposure, but fortunately there is 
no evidence he has either of these conditions.  So the 
presumptive provisions of § 3.307(a)(7) and § 3.309(e) do not 
apply.  But, as mentioned, he still may establish proof of 
direct service connection.   See Combee, 34 F.3d at 1042 
(Fed. Cir. 1994).

There is no evidence, however, that the veteran was exposed 
to herbicides during his military service.  Furthermore, 
although the November 2004 examiner alluded to the 
possibility that he may have been exposed to organisms during 
his military service, which caused his granulomatous disease, 
there is no evidence he had a respiratory infection during 
his military service.  His initial May 2002 VAOPT record 
indicates he had had pneumonia twice, but there is no 
evidence that this occurred during service.

For these reasons and bases, the claims for service 
connection for peripheral neuropathy of the lower 
extremities, diverticulitis, and a respiratory condition must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
  

ORDER

The claims for service connection for peripheral neuropathy 
of the lower extremities, claims as residuals of frostbite of 
both feet, diverticulitis, and a respiratory condition, 
including due to exposure to herbicides and asbestos, are 
denied.


REMAND

As for the veteran's claim for monetary benefits under 38 
U.S.C.A. § 1805, as mentioned, he expressed his disagreement 
with the RO's September 2002 decision in an NOD filed later 
that month.  The RO, however, has not provided him an SOC in 
response to that NOD.  And in this type of situation, the 
Board must remand this claim to the RO, rather than merely 
referring it there.  See Manlincon, 12 Vet. App. at 238; 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

In addition, it does not appear the veteran was provided VCAA 
notice regarding this particular claim.  So a remand is also 
required to correct this procedural due process deficiency.

Accordingly, this claim is REMANDED for the following:

1.  Send the veteran a VCAA notice letter 
specifically concerning his claim for 
monetary benefits under 
38 U.S.C.A. § 1805.  The letter must 
notify him of the evidence not of record 
that is needed to substantiate this claim.  
Also inform him of the information and 
evidence VA will attempt to obtain and 
that he is expected to provide.  Finally, 
request that he provide any evidence in 
his possession pertaining to the claim.  

2.  Also send the veteran an SOC 
concerning his claim for monetary benefits 
under 38 U.S.C.A. § 1805.  He and his 
representative must be advised that a 
timely substantive appeal, such as a VA 
Form 9 or equivalent statement, must still 
be submitted in response to the SOC to 
"perfect" an appeal to the Board 
concerning this additional claim.  They 
also must be advised of the time period in 
which to perfect an appeal.  And if, and 
only if, a timely appeal is perfected as 
to this claim should it be returned to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


